              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00295-MR-WCM


UNITED STATES OF AMERICA,      )
                               )
            Plaintiff,         )
                               )
vs.                            )               ORDER OF DEFAULT
                               )            JUDGMENT OF FORFEITURE
APPROXIMATELY $6,458.05 IN     )
U.S. CURRENCY and ONE FNH      )
MODEL 509 FIREARM, MAGAZINE, )
AND AMMUNITION seized from     )
Kelman Simpson on or about May )
21, 2020, in Buncombe County,  )
North Carolina,                )
                               )
            Defendant.         )
______________________________ )


     THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture.     [Doc. 17].

     The Government moves for the entry of a default judgment against all

persons and entities with respect to the $6,458.05 in U.S. Currency (“the

Defendant Currency”) and one FNH Model 509 Firearm, Magazine, and

Ammunition (“the Defendant Firearm”) (collectively, “the Defendant

Properties”)   identified   in    the   Verified   Complaint,   other   than

Melesha Simpson, whose claim to the Defendant Properties has been



     Case 1:20-cv-00295-MR-WCM Document 19 Filed 03/08/21 Page 1 of 4
resolved pursuant to the terms of a settlement agreement entered into

between the Government and Ms. Simpson. [See Settlement Agreement,

Doc. 15-1].

      On October 13, 2020, the Government filed a Verified Complaint for

Forfeiture In Rem, alleging that the Defendant Properties are subject to civil

forfeiture pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(11).       [Doc. 1].

After the Government filed its Complaint, in accordance with Rule G(4)(b) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, the Government provided direct notice of this action to

known potential claimants.       Specifically, on October 26, 2020, the

Government mailed notice and a copy of the Complaint to Ms. Simpson and

her son Kelman Simpson at their addresses of record.             [Doc. 18-1].

Additionally, in accordance with Supplemental Rule G(4)(a), the Government

provided notice by publication as to all persons with potential claims to the

Defendant Properties by publishing notice via www.forfeiture.gov from

November 3, 2020, through December 2, 2020.        [Doc. 11].

      On November 13, 2020, Ms. Simpson filed a claim to the Defendant

Properties [Doc. 8], which she amended on December 7, 2020 [Doc. 10].

On January 27, 2021, Ms. Simpson filed an Answer to the Complaint.      [Doc.




                                      2
     Case 1:20-cv-00295-MR-WCM Document 19 Filed 03/08/21 Page 2 of 4
13]. The Government and Ms. Simpson thereafter reached a settlement of

her claim. [See Doc. 15-1].

     During the pendency of this action, no individual or entity other than

Ms. Simpson has made a timely claim to the Defendant Properties.

Accordingly, on February 18, 2021, the Government filed a motion for entry

of default, Doc. 15, and on February 19, 2021, the Clerk entered default.

Doc. 16.

     Pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, the

Government now requests that the Court enter a Default Judgment of

Forfeiture as to all persons and entities with respect to the Defendant

Properties, other than Ms. Simpson, whose claim was resolved pursuant to

the terms of a settlement agreement.       See United States v. 15 Trimont Lake

Road, No. 2:10-cv-16, 2011 WL 309921 (W.D.N.C. Jan. 28, 2011) (entering

Default Judgment of Forfeiture as to all other persons and entities when a

claimant entered into settlement agreement).

     After careful review, the Court finds that the Government has taken

reasonable steps to provide notice to known potential claimants, and the

Government has otherwise complied with the notice requirements set forth

in Supplemental Rule G(4).     Accordingly, the Court concludes that the

Government’s motion should be granted.


                                       3
     Case 1:20-cv-00295-MR-WCM Document 19 Filed 03/08/21 Page 3 of 4
         Accordingly, IT IS, THEREFORE, ORDERED, ADJUDGED, AND

DECREED:

         1.   The Government’s Motion for Default Judgment of Forfeiture

[Doc. 17] is hereby GRANTED, and judgment is entered in favor of the

United States against all persons and entities with respect to the Defendant

Properties other than Melesha Simpson, whose claim to the Defendant

Properties was resolved pursuant to the terms of a settlement agreement.

         2.   With the exception of the amount to be returned to Melesha

Simpson under the terms of the settlement agreement, any right, title and

interest of all other persons and entities to the Defendant Properties is

hereby forfeited to the United States, and no other right, title, or interest shall

exist.

         3.   The United States Marshal is hereby directed to dispose of the

Defendant Properties as provided by law, consistent with the terms of the

settlement agreement with Ms. Simpson.

          IT IS SO ORDERED.

                               Signed: March 6, 2021




                                           4
     Case 1:20-cv-00295-MR-WCM Document 19 Filed 03/08/21 Page 4 of 4
